Edgcomb, J. (dissenting).
Although the car involved in the accident which forms the basis of this action was registered in the name of the defendant, he now seeks to avoid the presumption of ownership which arises from that fact (Ferris v. Sterling, 214 N. Y. 249), and to escape liability for the damages sustained by the injured plaintiffs upon the theory that the automobile did not belong to him, but to bis son, Carl Greendonner.
Carl was a minor, and under the Connecticut statute the car could not be registered in his name unless he first filed proof of his financial responsibility, in the shape of an insurance policy of $10,000, or its equivalent, together with a certificate signed by one *570or both of his parents, approving or requesting the registration of such vehicle. (General Statutes of Connecticut, Revision of 1930, §§ 1561 and 1609.)
Motor vehicles in the hands of immature or incompetent drivers are a menace on the highway. The above statute was adopted in the interest of public safety, and to give assurance that any minor, who was operating a car, not only had the backing of his parents, but was financially responsible to answer in damages for any injury which might be occasioned by his negligent driving.
Although he now claims, and seeks to show, that the car in question belongs to his son, defendant deliberately registered it in his own name, and affixed his own plates to the machine. He took out a policy on the car in his own name as owner; the son carried no insurance. Defendant did all this in defiance of the statute, and for the purpose of enabling his son to avoid the requirements of the act and the precautionary measures therein provided. Defendant’s intent was to mislead and deceive not only the official charged with the duty of issuing a license, without which the car could never have been operated in or out of Connecticut, but also the public, who were interested in having this law obeyed. Defendant has achieved bis purpose. The result has brought about a situation where the intent of the Legislature of Connecticut to avoid putting a motor vehicle in the hands of an immature driver who is financially unable to answer in damages for an injury occasioned by his negligent operation of his machine has been frustrated. But for defendant’s deliberate deception, this situation would never have arisen. In all fairness, it would seem as if his own deceitful and fraudulent act should close his mouth, and stop him from denying that he is other than what he represented himself to be.
“ It is a cardinal maxim that no one shall be allowed in a court of justice to take advantage of his own wrong.” (Gumbel v. Pitkin, 124 U. S. 131, 147.)
This is no high-sounding slogan or emotional expression of some high objective. It is a principle which has become firmly imbedded in our jurisprudence. Back in 1795 the Supreme Court of the United States laid down the rule that all cases should be so conducted that a person guilty of fraud should not be allowed to gain by his deception. (Talbot v. Janson, 3 Dall. 133, 158.)
It is said by Mr. Justice Honyman in Smith v. Baker ([1873] L. R. 8 C. P. 350, at p. 357): “A man cannot at the same time blow hot and cold. He cannot say at one time that the transaction is valid, and thereby obtain some advantage, to which he could only be entitled on the footing that it is valid, and at another time say it is void for the purpose of securing some further advantage.”
*571Fair play and common honesty demand that where inconsistency and deceit result in an injustice, as it does here, the guilty party shall lose his right to deny the truth of his statement. That is a salutary rule, and should be enforced.
The court has repeatedly refused its aid and closed its door to one who attempts to enforce a contract which is against public policy, or which is made in spite of some prohibitory statute. The object of such rule is not based upon any desire to reheve a party from an obligation which he has assumed, but rather to put a stop to the making of such contracts. (Coverly v. Terminal Warehouse Co., 85 App. Div. 488; affd., 178 N. Y. 602; Attridge v. Pembroke, 235 App. Div. 101, 102; Sturm v. Truby, 245 id. 357.)
So here the court should decline to permit the defendant to deny or take advantage of his own deliberate, deceitful act as a defense to an action brought against him. When a person accepts the benefits flowing from his own act, he is required to bear the burdens incident thereto. I know of no better way to encourage deceit, fraud or the evasion of reasonable and beneficent statutes than to put a premium on such illegal acts. I can conceive of no quicker way to stop such conduct than to refuse to permit a party to disentangle himself from a web of his own weaving.
Ferris v. Sterling (214 N. Y. 249) is not controlling here. In that case the father’s ownership of an automobile was disputed by him, and he offered to prove that the registration in his name was a mistake. He was permitted to show that fact. The proof, however, was intended to rectify an honest mistake. There was no honest mistake here. It was a premeditated and deliberate scheme to violate a statute. Under these circumstances to permit the defendant to escape the presumption of ownership which arises from his act would be to put a premium upon a subterfuge, and to reward the defendant for aiding a law-breaker.
We have been referred to no case directly in point, and research on my part has failed to disclose any. Pontius v. McLain (113 Cal. App. 452 ; 298 Pac. 541) has some analogy to the facts in the case before us. In that case the plaintiff was injured in a collision between his own automobile and one driven by the defendant Meadows, an infant, who at the time had a temporary permit to operate a car. On the lad’s fourteenth birthday, eight days prior to the accident, he applied for an operator’s license in accordance with the California statute, which required an application for a minor’s license to be signed by the father and mother of the applicant, if both were then alive, and if they had custody of the applicant, otherwise by the parent, guardian, employer or other person having charge of the child. Meadows’ father *572and mother were both alive at the time, but the father was absent from the State, and the boy was temporarily residing with his mother at the home of the defendant McLain, the lad’s maternal grandfather. The applicant’s application was signed by his mother and his grandfather. Under the laws of California the negligence of a minor in driving an automobile is imputable to the person signing the application for his license. The grandfather sought to escape liability upon the ground, among other reasons, that he was not the proper party to sign the application, and that in so doing he was a mere volunteer. The court rejected this plea, and held that the grandfather had represented himself to be a person having custody of the lad, and that he had used such representation to procure a license for his grandson to drive the car, and that to sustain his plea would be to countenance a fraud upon the people of the State. The court said that it was “ not constrained to assist him in evading the liability he assumed over his own signature by any nicety of construction or regard for technical use of words.”
There is also some analogy to be found in cases where a party has availed himself for his own benefit of a statute and where he attempts in subsequent litigation with others, if the act works out to his disadvantage, to set up its unconstitutionality as a defense. It has repeatedly been held that this could not be done; that in such a case the principle of estoppel applied with full force and conclusive effect. (People v. Murray, 5 Hill, 468; Van Hook v. Whitlock, 26 Wend. 43, 54, 55; Daniels v. Tearney, 102 U. S. 415, 421; Ferguson v. Landram, 5 Bush [Ky.], 230; City of Burlington v. Gilbert, 31 Iowa, 356.) In those cases there was no fraud, deceit or violation of any statutory or moral law. When that is present, how much more reason is there for enforcing the rule which precludes a party from denying the truth of a position which he has taken for his own advantage, or to help out a member of his own family?
As the verdict was a general one, it cannot be determined whether it was predicated upon a finding that the defendant was not negligent, or that the plaintiffs were guilty of contributory negligence, or whether it was based upon the erroneous finding that the father did not own the car. The verdict, therefore, must fall. (Tryon v. Willbank, 234 App. Div. 335; Hawn v. Malcolm, 171 id. 120, 122; Jennings v. Degnon Contracting Co., 165 id. 248, 251.)
I think that the judgment should be reversed and a new trial should be granted.